Title: To George Washington from Brigadier General Jedediah Huntington, 16 November 1778
From: Huntington, Jedediah
To: Washington, George


  
    Dear Sir,
    Camp 2nd Hill New Milford [Conn.] 16th Nov. 1778
  
I understand by Col. Meigs that it is expected at Head Quarters that the Connecticut Troops will be supplied with Cloathing by Major Biggelo the Dep. Clothier at Hartford—but by the best Information I can get, he will not [be] able to clothe them in Uniform, nor, in any Manner, before Spring—If it is possible, I should be very happy to see the Connecticut Troops once well cloathed in Uniforms & that they may not think others better used than themselves—last Winter, indeed, they were better of it for small Articles of Cloathing, than most of the Army, by Means of the States Supplies, for which the Soldiers were obliged to pay in Hand—except two or three free Gifts from particular Towns—as it is considered a great Advantage to turn in the part[l]y-coloured and partly worn Cloathing recd this Fall and to draw complete Uniforms of such good Cloathing as many have lately drawn, I wish the Connecticut Brigades might be considered as having an equal Claim with any—I remain, with every Sentiment of Respect & Esteem, your Excellency’s most obedient Servant

  Jed. Huntington

